Motions Granted and Order filed September 29, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00593-CR
                                    ____________

                        ALEX VILLALOBOS, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from County Criminal Court at Law No. 6
                           Harris County, Texas
                       Trial Court Cause No. 2018160

                                      ORDER

      On September 15, 2016, appellant filed a motion seeking access to the sealed
volume 2 of the clerk’s record. The motion is GRANTED.

      The record will remain sealed. All parties are granted access to the sealed
volume 2 of the clerk’s record so that they may review, check out, copy, and
otherwise have access to the sealed contents to prepare their briefs. Attorneys or
their representatives for the parties in this appeal may check out the sealed record.
      Appellant also filed a motion for a 30-day extension of time to file his brief
pending our ruling on the motion for access to the sealed record. The motion is
GRANTED. Appellant’s brief is due by October 31, 2016.

                                  PER CURIAM




                                         2